DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 10/6/2021 in which Applicant lists claims 6-9, 13-16, 18-19 and 25-26 as being cancelled, claims 11-12 as being original, claims 17, 21-22, 28-30 and 32-34 as being previously presented, and claims 1-5, 10, 20, 23-24, 27 and 31 as being currently amended. It is interpreted by the examiner that claims 1-5, 10-12, 17, 20-24 and 27-34 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 9/15/2021 was considered.
Specification
The amendments to the specification dated 10/6/2021 are accepted. The objections to the specification cited in the office action mailed 7/7/2021 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 10/6/2021 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 7/7/2021 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 11-13 of the remarks, filed 10/6/2021, with respect to the Kane et al. (US 8,752,969 B1) not disclosing the claim amendments wherein “the rotation holder is disposed on an inner wall of the housing to face the inner wall of the housing in a direction perpendicular to the first and second axes directions, and wherein the rotation holder and the rotation plate are pulled toward the housing in the direction perpendicular to the first and second axes directions by magnetic force” have been fully considered and are persuasive.  The 102(a)(1) rejections in view of Kane are hereby withdrawn. 
Applicant’s arguments, see pages 13-15 of the remarks, filed 10/6/2021, with respect to the Rouvinen et al. (US 2009/0122406 A1) not disclosing the claim amendments wherein “the rotation holder is disposed on an inner wall of the housing to face the inner wall of the housing in a direction perpendicular to the first and second axes directions, and wherein the rotation holder and the rotation plate are pulled toward the housing in the direction perpendicular to the first and second axes directions by magnetic force” have been fully considered and are persuasive.  The 102(a)(1) rejections in view of Rouvinen are hereby withdrawn. 
Applicant’s arguments, see pages 15-18 of the remarks, filed 10/6/2021, with respect to the Nakamura (JP 2012118336 A) not disclosing the claim amendments wherein “the rotation holder is disposed on an inner wall of the housing to face the inner wall of the housing in a direction perpendicular to the first and second axes directions, and wherein the rotation holder and the rotation plate are pulled toward the housing in the direction perpendicular to the first and second axes directions by magnetic force” 
Applicant’s arguments, see pages 18-19 of the remarks, filed 10/6/2021, with respect to the Yoon et al. (US 2018/0109660 A1) being disqualified as prior art under 35 U.S.C. 102(b)(2)(C) as being owned by or subject to an obligation of assignment to Samsung Electro-Mechanics Co., Ltd. not later than the effective filing date of Application No. 16/861,358 have been fully considered and are persuasive.  The 102(a)(2) rejections in view of Yoon are hereby withdrawn. 
Double Patenting
The amendments to the claims dated 10/6/2021 are accepted. The double patenting rejections set forth in the office action mailed 7/7/2021 are hereby withdrawn.
Specifically, with regard to at least the nonstatutory double patenting rejections of at least claims 1 and 24 in view of U.S. Patent No. 10,678,062 B2, it is noted that U.S. Patent No. 10,678,062 B2 does not claim the amended limitations wherein “the rotation holder is disposed on an inner wall of the housing to face the inner wall of the housing in a direction perpendicular to the first and second axes directions”.
Additionally, with regard to at least the nonstatutory double patenting rejections of at least claims 1 and 24 in view of U.S. Patent No. 11,036,061 B2, it is noted that U.S. Patent No. 11,036,061 B2 does not claim the amended limitations wherein “the rotation holder is disposed on an inner wall of the housing to face the inner wall of the housing in a direction perpendicular to the first and second axes directions”.
Allowable Subject Matter
Claims 1-5, 10-12, 17, 20-24 and 27-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 24 are allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a reflecting module for optical image stabilization (OIS) comprising: a rotation plate disposed in the housing between the inner wall of the housing and the rotation holder so that the rotation holder is supported by the inner wall of the housing via the rotation plate,
wherein the rotation plate is configured to rotate about a first axis direction with respect to the housing, and the rotation holder is configured to rotate about a second axis direction with respect to the rotation plate, 
wherein the rotation holder is disposed on an inner wall of the housing to face the inner wall of the housing in a direction perpendicular to the first and second axes directions, and
wherein the rotation holder and the rotation plate are pulled toward the housing in the direction perpendicular to the first and second axes directions by magnetic force, as generally set forth in claim 1 and 24, the device including the totality of the particular limitations recited in claim 1 and 24.
Claims 2-5, 10-12, 17 and 20-23 depend from claim 1 and therefore are allowable for at least the same reasons as claim 1.
Claims 27-30 depend from claim 24 and therefore are allowable for at least the same reasons as claim 24.


a rotation plate provided in the housing between an inner wall of the housing and the rotation holder; and
a first driving magnet and a second driving magnet disposed on opposite sides of the rotation holder in a first axis direction to drive the rotation holder around a second axis,
wherein the rotation plate is configured to rotate about the first axis direction with respect to the housing, and the rotation holder is configured to rotate about the second axis direction with respect to the rotation plate, and
wherein the rotation holder is disposed on an inner wall of the housing to face the inner wall of the housing in a direction perpendicular to the first and second axes directions, as generally set forth in claim 31, the device including the totality of the particular limitations recited in claim 31.
Claims 32-34 depend from claim 31 and therefore are allowable for at least the same reasons as claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/15/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872